Citation Nr: 0720782	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
diabetes, hearing loss, a bilateral eye disability, and 
hypertension.  The veteran subsequently initiated and 
perfected appeals of these determinations.  In March 2006 the 
veteran and his spouse testified before the undersigned 
Veterans Law Judge, seated at the RO.  In June 2007, the 
veteran's motion for advancement of his claim on the Board's 
docket was granted.  

The veteran had also perfected an appeal of the RO's March 
2003 denial of service connection for a skin disorder, 
claimed as melanoma.  However, in March 2006, he withdrew 
this issue on appeal via a signed written statement; 
therefore, it is no longer before the Board.  38 C.F.R. 
§ 20.204 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for diabetes, a 
bilateral eye disorder, hearing loss, and hypertension.  
According to his March 2006 hearing testimony, he was 
afforded a series of VA Agent Orange Protocol examinations in 
January and February 2006 at the Charleston VA Medical Center 
(VAMC).  In this regard, the veteran submitted a letter from 
the VAMC in Charleston, South Carolina dated in January 2006 
indicating that the veteran's Agent Orange examination was 
complete and that the diagnoses included a personal history 
of Agent Orange exposure, diabetes mellitus and 
arteriosclerotic heart disease.  However, a review of the 
record does not indicate the examination report and related 
medical records have been obtained.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claims.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006).  This duty includes obtaining 
pertinent medical records identified by the veteran.  
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2006).  Therefore, 
a remand is required to obtain these VA medical treatment 
records.  

The veteran has also reported receiving regular and ongoing 
medical care at the Beaufort Naval Hospital.  While the RO 
has requested these records previously, they were last 
requested in 2004.  Given the length of time which has passed 
since then and since this case must be remanded for the 
additional development as outlined above, an updated request 
should be made for any additional records generated since the 
2004 records request.  See 38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  

Next, the Board notes the veteran was diagnosed with high 
frequency hearing loss in the left ear on his July 1972 
service separation examination.  However, more recent 
audiometric examination results are not available.  
Additionally, he has testified that while overseas in Vietnam 
and Korea, he served at various firebases, in close proximity 
to artillery, with resulting acoustic trauma.  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2006).  Therefore, the veteran must be 
afforded a VA audiometric to consider whether he has hearing 
loss in either ear as defined by VA, and whether such a 
disability was incurred during military service.  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain the veteran's 
medical treatment records from the 
Charleston VA Medical Center, to include, 
but not limited to, the January 2006 VA 
Agent Orange Protocol examination reports.  
If no such records are available, this 
fact must be documented for the record.  

2.  The AMC must obtain the veteran's 
ongoing medical treatment records not 
already of record from the Beaufort Naval 
Hospital.  If no such records are 
available, this fact must be documented 
for the record.  

3.  The AMC should then arrange for an 
audiological evaluation of the veteran 
(with audiometric studies) to determine 
whether he has hearing loss in either ear 
related to service.  The examiner must 
review the veteran's claims file in 
conjunction with the examination, 
specifically noting the report of 
decreased left ear hearing acuity on 
service separation.  The examiner should 
determine whether the veteran has a 
hearing loss disability by VA standards 
(i.e., under 38 C.F.R. § 3.385), and, if 
so, opine whether such disability is, at 
least as likely as not, related to noise 
exposure in service or is otherwise 
related to the veteran's service.  The 
examiner must explain the rationale for 
all opinions given.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the AMC on the basis of the 
additional evidence.  The AMC should 
undertake any additional development 
indicated by receipt and review of the 
additional evidence requested by this 
remand.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




